Citation Nr: 1212274	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for the residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to January 1960.
	
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 40 percent disability rating for the residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  Subsequently, in an October 2007 Decision Review Officer decision, the Veteran's disability rating for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty was increased to 60 percent, effective December 1, 2004.  

In November 2011, the Board remanded the issue on appeal for further examination.  That development has been completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The Veteran's residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty are assigned a 60 percent rating, the maximum rating authorized under 38 C.F.R. § 4.71a, Diagnostic Code 5051.

2.  The Veteran's residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty does not result in impairment of the humerus.  

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for Veteran's residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.73, Diagnostic Codes 5200-5203, 5051, 5306 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in June 2005 and September 2005 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  Although the Veteran was not provided notice of the effective date regulation, because an increased rating for the right shoulder disability is being denied, any question as to the appropriate effective date (for any increase) is moot, and there can be no failure-to-notify prejudice to the Veteran.  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2005, October 2005, and January 2012.  The Veteran has not indicated that he has received additional treatment for his service-connected condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right shoulder condition has been rated 60 percent disabling under Diagnostic Codes (DC) 5306-5051.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5306 contemplates Group VI muscle function, while DC 5051 pertains to shoulder replacement.  38 C.F.R. § 4.71a, DC 5051; 38 C.F.R. § 4.73 DC 5306. 

Under DC 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent disability rating is assigned for the major arm.  This is the maximum schedular rating assignable after the one-year period following surgery. 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).

Diagnostic Codes 5301 to 5309 provide the criteria for rating muscle injuries affecting the shoulder girdle and arm.  Diagnostic Code 5306 provides the criteria for rating injuries to Muscle Group VI.  See 38 C.F.R. § 4.73, Diagnostic Code 5306 (2011).  Muscle Group VI includes the extensor muscles of the elbow that function to provide extension of the elbow.  These muscles consist of the triceps and anconeus.  Id.  

Under Diagnostic Code 5306 a noncompensable rating is warranted for slight impairment of the non-dominant arm.  If the impairment is moderate in degree, a 10 percent rating is warranted.  If the impairment is moderately severe, a 20 percent rating is warranted.  Finally, if the impairment is severe, a 30 percent rating is warranted.  See 38 C.F.R. § 4.73, DC 5306 (2011).

The Veteran contends that he is entitled to a disability rating in excess of 60 percent for his service-connected residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.

The Board finds that the preponderance of the evidence demonstrates that an evaluation in excess of 60 percent is not warranted for the residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  A 60 percent evaluation is the maximum rating available under Diagnostic Code 5051 after the one-year period following surgery, and no other diagnostic code would afford the Veteran a higher rating in view of the symptomatology demonstrated.  Additionally, the Board notes that a 40 percent evaluation is the maximum assignable for Muscle Group VI under Diagnostic Code 5306.  See 38 C.F.R. § 4.73, DC 5306.  Therefore, a higher disability evaluation is not available under Diagnostic Code 5306.

In this case, the maximum schedular rating has been assigned.  Thus, the Board finds that there is no basis to assign a schedular disability evaluation in excess of 60 percent.

Additionally, the Board can assess and rate the Veteran's right shoulder disability under Diagnostic Codes 5200-5203, which discuss the shoulder and arm.  See 38 C.F.R. § 4.71a, 5200-5203.  However, the  maximum assignable evaluation under Diagnostic Codes 5200, 5201, and 5203 do not surpass a 50 percent disability rating.  Thus, higher evaluations are not available under these codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5203 (2011).

Furthermore, the Board notes that Diagnostic Code 5202 provides for an 80 percent rating for loss of head of the humerus (flail shoulder).  The medical evidence of record, including the January 2012 VA examination report, does not show that the Veteran has impairment of the humerus, to include flail shoulder.  Specifically, the examiner noted that the Veteran did not have malunion of the humerus, dislocation of scapulohumeral joint, or marked deformity of the humerus.  Therefore, the Veteran does not meet the criteria for an 80 percent disability rating under diagnostic code 5202.  Accordingly, the Board finds that the Veteran has not met the criteria for a rating in excess of the assigned 60 percent ratings at any time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, a Veteran can receive separate disability ratings for different problems or residuals of an injury as long as the separate ratings are not for the "same disability" or the "same manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board acknowledges that, at the most recent January 2012 VA examination, the Veteran was found to have surgical scars. The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban, 6 Vet. App. 259.  Nevertheless, as stated in the January 2012 VA examination report, the Veteran's scar has not been shown to be at least 144 square centimeters, or at least 39 square centimeters and deep and nonlinear, or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of the residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty must be denied.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  Additionally,  the Board points out that the Veteran was granted benefits for individual employability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability rating in excess of 60 percent for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty, is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


